Citation Nr: 0410956	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  94-30 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
status post compression fracture of the cervical spine with 
degenerative disc disease.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from June 1957 to June 1960.  

This issue is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The veteran testified at a personal hearing before the undersigned 
Veterans Law Judge in September 2003.  A transcript of his 
testimony is on file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

During VA outpatient treatment in June 2003 the veteran complained 
of increased numbness and tingling in his right forearm.  At his 
personal hearing the veteran testified that his symptoms have 
increased in severity for which he is receiving ongoing treatment 
at the Northport VA Medical Center.  

VA's duty to assist the veteran includes obtaining recent medical 
records and a thorough and contemporaneous examination in order to 
determine the nature and extent of the veteran's disability.  38 
C.F.R. § 3.159(c)(4) (2003).

The VA Schedule for Rating Disabilities (Rating Schedule) of the 
spine has been revised.  The revised Rating Schedule changes the 
criteria for evaluating service-connected disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243).  

The RO has not considered the revised rating criteria or provided 
the veteran notice of the new criteria and an opportunity to 
submit any other information, evidence, or argument in support of 
his claim for an increased rating.  

The Board observes that additional due process requirements may be 
applied as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  

To ensure that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO for the following development:

1.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.  The notice must inform the claimant 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, (3) of the information and 
evidence that the claimant is expected to provide and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002);Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  A record of his notification must be incorporated 
into the claims file. 

2.  The VBA AMC should provide the veteran notice of the revised 
Rating Schedule changes the criteria for evaluating service-
connected disabilities of the spine, effective September 26, 2003.  
See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243).  The VBA AMC 
should provide the veteran an opportunity to submit any other 
information, evidence, or argument in support of his claim for an 
increased rating.  

3.  The VBA AMC should request the veteran's medical records from 
the Northport VA Medical Center from August 2003 to present.  

4.  After completion of the above, the VBA AMC should schedule the 
veteran for a VA examination to determine the nature and severity 
of his status post compression fracture of the cervical spine with 
degenerative disc disease.  The claims file must be made available 
to and reviewed by the examiner pursuant to completion of the 
examination, and the examination report must be annotated in this 
regard.  The examiner should describe all impairment and 
limitations due to the service-connected disability.  This should 
include an opinion as to the etiology and severity of the 
complaints of right forearm numbness and tingling.  Any opinions 
expressed by the medical examiner should be accompanied by a 
complete rationale.  

5.  The VBA AMC should also conduct any necessary development 
brought about by the veteran's response.  The VBA AMC should 
readjudicate the issue on appeal, which includes a review of the 
evidence obtained since the March 2003 supplemental statement of 
the case.  If an increased rating is awarded, the VBA AMC should 
ask the veteran to specify whether this satisfies his appeal.  If 
so, he should withdraw his substantive appeal in accordance with 
the provisions of 38 C.F.R. § 20.204.  If not or if he does not 
respond, the VBA AMC should issue a supplemental statement of the 
case, which includes notice of all applicable criteria that has 
not been previously provided.  A reasonable period of time for a 
response should be afforded.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA AMC.  
The law requires that all claims remanded by the Board or by the 
CAVC for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



